UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 18, 2010 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On May 18, 2010, Southwest Iowa Renewable Energy, LLC (the “Company”) released a newsletter providing an update on plant operations and developments related to plant management, recent financial data, and newly hired Company employees, as attached hereto at Exhibit 99.1. The exhibit hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. Item 8.01.Other Events The information contained under Item 7.01 is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Newsletter dated May 18, 2010 from Southwest Iowa Renewable Energy, LLC, as released on May 18, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Dat: May 18, 2010 By: /s/Brian Cahill Brian Cahill General Manager, President, and Chief Executive Officer
